Citation Nr: 1207671	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  07-34 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for diabetic neuropathy of the left lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent for diabetic neuropathy of the right lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The case was most recently before the Board in March 2009.  At that time, the Board denied entitlement to a rating in excess of 30 percent for generalized anxiety reaction with depression.  The Board also remanded to the agency of original jurisdiction (AOJ) for additional development the following claims:  entitlement to service connection for diabetic neuropathy of the left upper extremity; entitlement to service connection for diabetic neuropathy of the right upper extremity; entitlement to an initial compensable rating for diabetic neuropathy of the left lower extremity; entitlement to an initial compensable rating for diabetic neuropathy of the right lower extremity; and entitlement to TDIU.

By an August 2010 rating decision, the Appeals Management Center (AMC) granted service connection for peripheral neuropathy of the left upper extremity.  Because this benefit was granted, the service connection claim concerning the left upper extremity is no longer before the Board.  In the same rating decision, the AMC awarded an increase in the disability rating to 10 percent (from zero percent) for diabetic neuropathy of both the left and right lower extremity.  Because less than the maximum available benefit for a schedular rating was awarded for both of these disabilities, the issues properly remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thereafter, by a June 2011 rating decision, the AMC granted service connection for diabetic neuropathy of the right upper extremity.  Because this benefit was granted, the service connection claim concerning the right upper extremity is also no longer before the Board.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

As noted in the introduction, the rating issues regarding diabetic neuropathy of the lower extremities were remand by the Board in March 2009 for additional development.  After the development was completed, the AMC awarded an increase in the disability rating to 10 percent (from zero percent) for both lower extremities in the August 2010 rating decision.  Because the benefits sought were not granted in full, a supplemental statement of the case was to be prepared.  See 38 C.F.R. § 19.31 (2011).  Additionally, the March 2009 remand instructed the AOJ to issue an SSOC if any of the benefits sought on appeal remained denied.  In June 2011, the AMC furnished the Veteran with a SSOC.  However, the SSOC pertained solely to the TDIU issue.  The claims file does not contain an SSOC for the rating issues regarding diabetic neuropathy of the lower extremities.  Thus, the two rating issues must be remanded to allow for the AOJ to furnish the Veteran with a SSOC concerning these two issues in compliance with the March 2009 remand instructions.  See Stegall, 11 Vet. App. at 271.

In March 2009, the Board remanded the issue of entitlement to TDIU, in part, to afford the Veteran an appropriate VA examination to determine whether any of his service-connected disabilities prevent him from maintaining substantially gainful employment.  See 38 C.F.R. § 4.16 (2011).  The Veteran is currently service connected for:  type II diabetes mellitus; generalized anxiety reaction with depression; coronary artery disease; diabetic neuropathy of the right upper extremity; peripheral neuropathy of the left upper extremity; diabetic neuropathy of the left lower extremity; and diabetic neuropathy of the right lower extremity.  

On remand, the Veteran was afforded multiple VA examinations whereby the examiners discussed the effects of the Veteran's service-connected disabilities on his occupational functioning.  In June 2007, a VA examiner who assessed the Veteran's generalized anxiety reaction with depression determined that the Veteran had moderate occupational impairment as a result of the psychological disorder.  The examiner indicated that the Veteran did not have total occupational impairment and reported that the Veteran did not contend that his unemployment is due to the mental disorder.  In a July 2007, a VA examiner assessed the Veteran's type II diabetes mellitus and coronary artery disease.  The examiner determined that the Veteran is not to be considered unemployable due to his heart condition and diabetes as they are stable and do not interfere with the Veteran's ability to find and secure financially gainful occupation like one that requires light desk-type work.  A separate July 2007 VA examination was conducted to evaluate the Veteran's neuropathy problems regarding his extremities.  The examiner determined that the Veteran is able to obtain, perform, and secure a substantially gainful occupation requiring light, sedentary and/or semi-sedentary work.  According to the examiner, an example of a job could be an administrative job, such as a clerk who answers telephones.  The examiner concluded that the peripheral nerve conditions do not render the Veteran unemployable.

Although the three VA examiners individually addressed the Veteran's employability, no opinion was provided as to the combined effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  Therefore, the issue of entitlement to TDIU must be remanded to have a VA physician provide an opinion on this aspect of the claim.

It appears that the Veteran continues to receive regular treatment at the VA Medical Center (VAMC) in San Juan, Puerto Rico.  Updated treatment records should be obtained in light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since May 2011) from the San Juan VAMC and associate the records with the claims folder.

2.  Thereafter, forward the Veteran's claims file to an appropriately designated physician who is requested to review the claims file and then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.  (Service connection is in effect for type II diabetes mellitus; generalized anxiety reaction with depression; coronary artery disease; diabetic neuropathy of the right upper extremity; peripheral neuropathy of the left upper extremity; diabetic neuropathy of the left lower extremity; and diabetic neuropathy of the right lower extremity.)

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

